Case 8:19-cr-00117-JAK Document 115 Filed 04/06/20 Page 1 of 4 Page ID #:589



 1 BILAL A. ESSAYLI (Sate Bar No. 273441)
   D. ANDREW BROWN (State Bar No. 273430)
 2 ESSAYLI & BROWN LLP
   100 Bayview Circle, Suite 100
 3 Newport Beach, California 92660
   Telephone: 949.508.2980
 4 Facsimile: 949.508.2981
 5 Attorneys for Defendant
     ABDALLAH OSSEILY
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              CENTRAL DISTRICT OF CALIFORNIA

11
12 UNITED STATES OF AMERICA                            Case No. 19-CR-00117-JAK

13                 Plaintiff,                          SUPPLEMENTAL BRIEF REGARDING
                                                       THE INSPECTOR GENERAL’S
14          vs.                                        INTERIM REPORT AND IN SUPPORT
                                                       OF DEFENDANT’S FISA MOTION
15 ABDALLAH OSSEILY                                    UNDER 18 U.S.C. §1806

16                 Defendant.

17
18 I.       INTRODUCTION

19          On January 30, 2020, the Court held a hearing on defendant Abdallah Osseily’s Motion to

20 Disclose FISA Related Materials (“FISA Motion”). Defendant moved for disclosure of FISA
21 materials (which encompasses the FISA application, order, and other materials relating to
22 electronic surveillance) under 50 U.S.C. § 1806(f) as an aggrieved person. (See Dkt. 33, Pg. 5).
23 Under § 1806(f), Congress directs the Court to review a FISA application and to make an
24 independent determination of its lawfulness, which may include disclosing all or portions of the
25 application to the defense. The below supplemental information was recently released by the
26 Department of Justice Inspector General and further supports defendant’s argument that any FISA
27 application submitted against defendant must be strictly scrutinized and subjected to the
28 adversarial process.


               SUPPLEMENTAL BRIEF REGARDING THE INSPECTOR GENERAL’S INTERIM REPORT
Case 8:19-cr-00117-JAK Document 115 Filed 04/06/20 Page 2 of 4 Page ID #:590



 1 II.      THE INSPECTOR GENERAL’S INTERIM REPORT REGARDING THE FBI’S

 2          COMPLIANCE WITH FISA APPLICATION PROCEDURES

 3          On March 31, 2020, Department of Justice Inspector General Michael Horowitz issued an

 4 interim report (the “IG Interim Report”) on his audit of the Federal Bureau of Investigation’s
 5 (“FBI”) compliance with procedures to protect Americans’ civil rights in Foreign Intelligence
 6 Surveillance Act cases. (See Exhibit A). The report focused solely on the FBI’s compliance with
 7 the “Woods Procedures,” which were implemented in 2001 following errors in numerous FISA
 8 applications submitted to the Foreign Intelligence Surveillance Court (“FISC”) in FBI
 9 counterterrorism investigations. (IG Interim Report at 3 and 4). Those procedures sought to
10 minimize factual inaccuracies in FISA applications and to ensure that statements contained in
11 applications are “scrupulously accurate.” (Id.)
12          As part of the procedures, the FBI requires a case agent requesting a FISA application to

13 create a “Woods File” that includes: “(1) supporting documentation for every factual assertion
14 contained in a FISA application, and (2) supporting documentation and the results of required
15 database searches and other verifications.” (Id.) Prior to seeking a FISA surveillance order, both
16 the case agent and a supervisory special agent are required to verify that the Woods File contains
17 “supporting documentation for every factual assertion within the FISA application.” (Id.)
18 III.     THE FBI FAILED TO COMPLY WITH THE WOODS PROCEDURES IN EACH

19          AND EVERY APPLICATION REVIEWED BY THE INSPECTOR GENERAL

20          In auditing the FBI’s compliance with the Woods Procedures, the IG Interim Report

21 focused on FISA surveillance orders issued from October 2014 to September 2019. As part of the
22 audit, the Inspector General’s team visited eight FBI field offices and selected, from more than
23 700 applications, “a sample of 29 applications relating to U.S. Persons and involving both
24 counterintelligence and counterterrorism investigations.” (IG Interim Report at 2). The results of
25 the review surprised even the auditors, who discovered that 100% if the applications failed to
26 comply with the Woods Procedures. The IG Interim Report contains the following relevant
27 findings:
28
                                                     2
               SUPPLEMENTAL BRIEF REGARDING THE INSPECTOR GENERAL’S INTERIM REPORT
Case 8:19-cr-00117-JAK Document 115 Filed 04/06/20 Page 3 of 4 Page ID #:591



 1               •   Although all 29 FISA applications that we selected for review were required by

 2                   FBI policy to have Woods Files created by the case agent and reviewed by the

 3                   supervisory special agent, we have identified 4 applications for which, as of the

 4                   date of this memorandum, the FBI either has been unable to locate the Woods File

 5                   that was prepared at the time of the application or for which FBI personnel

 6                   suggested a Woods File was not completed. (IG Interim Report at 7).

 7               •   Additionally, for all 25 FISA applications with Woods Files that we have reviewed

 8                   to date, we identified facts stated in the FISA application that were: (a) not

 9                   supported by any documentation in the Woods File, (b) not clearly corroborated by

10                   the supporting documentation in the Woods File, or (c) inconsistent with the

11                   supporting documentation in the Woods File. (IG Interim Report at 7).

12               •   At this time we have identified an average of about 20 issues per application

13                   reviewed, with a high of approximately 65 issues in one application and less than 5

14                   issues in another application. (IG Interim Report at 7).

15               •   Moreover, although there are specific requirements related to FISA applications

16                   that utilize Confidential Human Sources (“CHS”) reporting, we have observed that

17                   these requirements are not being consistently followed. (IG Interim Report at 7).

18               •   As a result, we do not have confidence that the FBI has executed its Woods

19                   Procedures in compliance with FBI policy, or that the process is working as it was

20                   intended to help achieve the “scrupulously accurate” standard for FISA

21                   applications. (IG Interim Report at 8).

22           Although the report includes the caveat that a determination has yet to be made as to the

23 materiality of these errors, the startling reality stands that the FBI failed to follow the critical
24 procedures required to ensure the accuracy of FISA applications is each and every sample
25 reviewed by the Inspector General.
26 / / /
27 / / /
28 / / /
                                                        3
                SUPPLEMENTAL BRIEF REGARDING THE INSPECTOR GENERAL’S INTERIM REPORT
Case 8:19-cr-00117-JAK Document 115 Filed 04/06/20 Page 4 of 4 Page ID #:592



 1 IV.      CONCLUSION

 2          As a result of the findings in the IG Interim Report, the likelihood that the FBI also failed

 3 to comply with the Woods Procedures in defendant’s application is significantly high. These
 4 findings further support defendant’s FISA Motion to have the Court review the accuracy of
 5 defendant’s FISA application for its lawfulness, and to utilize the adversarial process by
 6 permitting defendant to review and challenge the accuracy of the facts alleged in the application.
 7 Defendant respectfully requests that the Court take into account this supplemental information
 8 when ruling on the FISA motion.
 9
10 DATED: April 6, 2020                         ESSAYLI & BROWN LLP

11                                              By:    /s/ Bilal A. Essayli
12                                                    BILAL A. ESSAYLI
                                                      D. ANDREW BROWN
13
                                                      Attorneys for Defendant
14                                                    ABDALLAH OSSEILY

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       4
              SUPPLEMENTAL BRIEF REGARDING THE INSPECTOR GENERAL’S INTERIM REPORT
